COLORADO COURT OF APPEALS                                           2017COA24


Court of Appeals No. 16CA0393
Arapahoe County District Court No. 15CV31613
Honorable Charles M. Pratt, Judge


City of Aurora, Colorado, a municipal corporation; and Aurora Urban Renewal
Authority, a Colorado urban renewal authority

Plaintiffs-Appellants,

v.

Marc Scott, in his official capacity as Arapahoe County Assessor,

Defendant-Appellee.


                         ORDER AND JUDGMENT AFFIRMED

                                    Division I
                           Opinion by JUDGE GRAHAM
                         Taubman and Navarro, JJ., concur

                           Announced February 23, 2017


Michael J. Hyman, City Attorney, Christine A. McKenney, Assistant City
Attorney, Aurora, Colorado; Hamre, Rodriguez, Ostrander & Dingess, P.C.,
Richard F. Rodriguez, Joel M. Spector, Denver, Colorado, for Plaintiffs-
Appellants

Ronald A. Carl, Arapahoe County Attorney, John R. Christofferson, Deputy
County Attorney, Benjamin P. Swartzendruber, Assistant County Attorney,
Littleton, Colorado, for Defendant-Appellee

Hall Evans, LLC, Thomas J. Lyons, Brian Molzahn, Denver, Colorado, for
Amicus Curiae Colorado Counties, Inc.

Murray Dahl Kuechenmeister & Renaud, LLP, Geoffrey T. Wilson, Denver,
Colorado, for Amicus Curiae Colorado Municipal League
Cynthia H. Coffman, Attorney General, Frederick R. Yarger, Solicitor General,
Robert H. Dodd, Senior Assistant Attorney General, Denver, Colorado, for
Amicus Curiae Colorado Property Tax Administrator

George Rosenberg, Littleton, Colorado for Amicus Curiae Colorado Assessors
Association
¶1    In this case we must decide whether Colorado’s Urban

 Renewal Law (URL), sections 31-25-101 to -116, C.R.S. 2014,1

 permits a municipality to delay the start date of a tax increment

 financing period used to fund a redevelopment project by writing

 such a delay into an urban renewal plan. We conclude that it does

 not and therefore affirm the district court’s order and judgment.

                           I.   Background

¶2    Under Colorado’s Urban Renewal Law, a city can establish an

 urban renewal authority, which in cooperation with the city creates

 an urban renewal plan to redevelop blighted or slum areas.

 § 31-25-104, C.R.S. 2014. The URL authorizes the use of tax

 increment financing (TIF) to fund renewal projects. TIF uses

 recently assessed property values in an urban renewal area to

 establish a base tax value. § 31-25-107(9)(a), C.R.S. 2014. As

 property values increase above the base value, increased tax

 revenues are allocated to the financing of the renewal project.

 Those revenues are applied to the renewal fund and are used to pay

 1 We cite the 2014 statute throughout this opinion because it varies
 in some respects from the current version of the URL, due to
 amendments made in 2015. See Ch. 261, secs. 1-4, §§ 31-25-104,
 -107, -115, 2015 Colo. Sess. Laws 984-89; see also §§ 31-25-101 to
 -116, C.R.S. 2016.

                                   1
 down the debt against the project. Id. The statute places a

 twenty-five year limit on TIF allocations to a renewal fund that runs

 from “the effective date of adoption of such a [TIF] provision.” Id.

¶3    The URL provides that a county be provided notice of the

 proposed plan, expected impacts on county revenues and services,

 and its right to submit disputes over the notice to arbitration.

 § 31-25-107(3.5), (12), C.R.S 2014.

¶4    In this case, the City of Aurora (the City) approved two urban

 renewal plans (collectively, the Plans) with multiple phases of

 redevelopment. The Fitzsimons Plan included four development

 phases and the plan stated that TIF would begin immediately for

 the first two phases but be delayed for the second two phases. The

 Iliff Plan included two development phases and provided for TIF to

 begin immediately for phase one and to be delayed for phase two.

¶5    After the City approved the Plans, the Arapahoe County

 Assessor (the Assessor), who is tasked with calculating property

 values for tax purposes, immediately calculated base tax values for

 all development phases. The City and the Aurora Urban Renewal

 Authority (collectively, Aurora) filed a complaint against the

 Assessor asking the court to order him to delay allocating TIF. The


                                    2
 Assessor argued that he was complying with the URL, which does

 not permit a city to delay the start of TIF allocations.

¶6         On cross-motions for determination of law, the district court

 entered an order in favor of the Assessor, concluding that the URL

 does not expressly permit the start of TIF allocations to be delayed.

 Because this determination of law resolved all issues in the case,

 the court then also entered judgment for the Assessor. Aurora then

 filed this appeal.

¶7         Aurora argues that (1) the Assessor is barred from defending

 himself based on his interpretation of the URL; (2) the district court

 misinterpreted the relevant URL provisions; and (3) the Assessor

 cannot rely on, and this court is not bound by, informal guidance

 from the Colorado Property Tax Administrator (the Administrator).

 We conclude that (1) the Assessor’s defense is not barred; (2) the

 district court correctly interpreted the URL; and (3) we have not

 relied on the Administrator’s informal guidance.

     II.   The Assessor Is Not Barred from Defending Himself Based on
                           His Interpretation of the URL

¶8         We first address the threshold question of whether the

 Assessor’s defense is barred. Although the legal basis for Aurora’s



                                       3
  assertions is less than clear, we conclude that the doctrines of

  waiver, preclusion, and estoppel do not bar the defense.

  A.        The Assessor Has Not Waived This Defense by Failure to Raise
                                 the Issue Earlier

¶9      Aurora argues that the Assessor waived his right to defend

  himself based on his own interpretation of the URL because he did

  not submit the issue to arbitration or appeal the Plans’ approval via

  a C.R.C.P. 106(a)(4) action. We conclude that none of these

  contentions is correct.

¶ 10    Where the facts are undisputed, waiver is a question of law

  that we review de novo. Duran v. Housing Auth. of City & Cty. of

  Denver, 761 P.2d 180, 183 (Colo. 1988).

¶ 11    Waiver is the intentional relinquishment of a known right,

  which may be accomplished by words or conduct that clearly

  manifests an intent to give up that right. Id.

       1.      The URL’s Arbitration Procedure Does Not Apply to This
                                      Dispute

¶ 12    The Assessor has not waived his right to assert this defense by

  his own or Arapahoe County’s (the County’s) failure to arbitrate

  because the statutory arbitration procedure applies only to certain

  challenges not raised here.


                                      4
¶ 13   Aurora argues that, under section 31-25-107(12), the County’s

  exclusive remedy for challenging any aspect of an urban renewal

  plan is arbitration. Aurora further asserts that the Assessor, as an

  officer of the County, is also bound by this exclusive remedy.

  Therefore, Aurora contends, the County’s failure to submit this

  question to arbitration amounts to a waiver by the Assessor of the

  right to defend. We disagree that arbitration is a county’s exclusive

  remedy for all challenges to an urban renewal plan.2

¶ 14   Statutory interpretation is a question of law that we review de

  novo. Bd. of Cty. Comm’rs v. ExxonMobile Oil Corp., 192 P.3d 582,

  585 (Colo. App. 2008). We interpret a statute as a whole giving

  words their plain and ordinary meanings, with the goal of effecting

  the legislature’s intent. Id.

¶ 15   Aurora’s argument is based on the language of section

  31-25-107(12)(f), which provides that “the arbitration process

  established in this subsection (12) shall be the exclusive remedy

  available to a county for contesting the sufficiency of compliance by


  2 Because we conclude that arbitration is not a county’s exclusive
  remedy for all disputes related to an urban renewal plan, we do not
  address whether a county assessor is bound by a county’s actions
  or inactions.

                                    5
  a governing body or an authority with the requirements of this

  section.” § 31-25-107(12)(f), C.R.S. 2014.

¶ 16   However, Aurora takes the language of paragraph (f) out of

  context from the rest of subsection (12). Subsection (12)(a) states

  that “the county may enforce the requirements of subparagraphs

  [(3.5)(a)(III), (IV), and (4)(h)] by means of the arbitration process

  established by this subsection (12) . . . .” § 31-25-107(12)(a). Other

  parts of subsection (12) also specifically discuss noncompliance

  with subsections (3.5)(a)(III), (IV), and (4)(h). See

  § 31-25-107(12)(b)(I), C.R.S. 2014 (county must state how the

  municipality has not complied with subsections (3.5)(a)(III), (IV), or

  (4)(h)); § 31-25-107(12)(c), C.R.S. 2014 (municipality has burden of

  proving compliance with subsections (3.5)(a)(III), (IV), and (4)(h)).

  Reading subsection (12) as a whole, we conclude that the

  arbitration process is a county’s exclusive remedy only with respect

  to challenges related to subsections (3.5)(a)(III), (IV), and (4)(h).

¶ 17   We also note that in 2015 the General Assembly amended

  section 31-25-107 to add subsection (9.5), which sets forth a

  mediation procedure to be used when cities and counties cannot

  agree on TIF allocations. Ch. 261, sec. 2, § 31-25-107, 2015 Colo.
6
  Sess. Laws 986-89; see also § 31-25-107(9.5). If arbitration was

  intended to be a county’s exclusive remedy for all disputes related

  to an urban renewal plan, we would expect some sort of

  harmonization of these conflicting provisions. In the absence of any

  such reconciliation, and in light of the specific statutory references

  to subsections (3.5)(a)(III), (IV), and (4)(h), we conclude that the

  arbitration procedure is applicable only to challenges related to

  subsections (3.5)(a)(III), (IV), and (4)(h).

¶ 18    Because the Assessor’s interpretation of subsection (9)(a) is

  unrelated to compliance with subsections (3.5)(a)(III), (IV), and

  (4)(h), the County’s failure to arbitrate the TIF issue does not bar

  the Assessor’s defense.

       2.    Aurora Has Not Preserved Its Rule 106(a)(4) Argument

¶ 19    We do not address Aurora’s argument that the Assessor

  waived his right to this defense by failing to file a Rule 106(a)(4)

  action challenging the Plans’ approval, because this issue was not

  raised in the trial court. See McGihon v. Cave, 2016 COA 78, ¶ 10

  n.1 (“We do not consider arguments that were not raised in the

  district court.”).




                                        7
        B.   The Preclusion Doctrines Do Not Apply to This Case

¶ 20   Aurora also argues that the Assessor is precluded from

  defending this action because he should have litigated the issue in

  public hearings regarding the projects. To the extent that this

  argument suggests estoppel by issue preclusion, we reject it. The

  doctrines of claim preclusion and issue preclusion are inapplicable

  on these facts.

             1.     An Undecided Issue Cannot Be Precluded

¶ 21   First, the Assessor’s defense is not barred by issue preclusion

  (collateral estoppel) because the meaning of the statute and the

  question of whether the City had the power to delay the start of the

  TIF clock was not decided during the public hearings. See City &

  Cty. of Denver v. Block 173 Assocs., 814 P.2d 824, 831 (Colo. 1991)

  (“Collateral estoppel [issue preclusion] . . . only applies to issues

  actually litigated.”). Since the City did not interpret section

  31-25-107(9)(a) or decide whether the Plans complied with statutory

  TIF limits, there is no determination that can be deemed conclusive

  in this action.




                                      8
   2.   The Assessor’s Claim Is Not Precluded Because He Was Not a
            Party to the Public Hearings Regarding These Plans

¶ 22    Nor is the Assessor’s defense barred by claim preclusion (res

  judicata) because he was not party to or in privity with a party to

  the public hearings in which these Plans were approved.

¶ 23    Where the facts are undisputed, claim preclusion is a question

  of law that we review de novo. McGillis Inv. Co., LLP v. First

  Interstate Fin. Utah LLC, 2015 COA 116, ¶ 67.

¶ 24    “Claim preclusion serves the dual purposes of protecting

  litigants from the burden of relitigating the same issue with the

  same party or his or her privy and of promoting judicial economy by

  preventing needless litigation.” McLane W., Inc. v. Dep’t of Revenue,

  199 P.3d 752, 756 (Colo. App. 2008). Claim preclusion “bars not

  only the claims actually litigated in the first proceeding, but also

  those that could have been litigated.” Id. The doctrine applies

  when “there is (1) finality of the first judgment; (2) identity of

  subject matter; (3) identity of claims for relief; and (4) identity of or

  privity between parties to the actions.” Id.

¶ 25    Claim preclusion is inapplicable here because neither the

  County nor the Assessor was a party to the public hearings on



                                      9
  these Plans. Neither the Assessor nor the County had any role in

  adopting or rejecting the Plans. See Bd. of Cty. Comm’rs v. City of

  Broomfield, 7 P.3d 1033, 1037 (Colo. App. 1999) (holding that URL

  does not grant board of county commissioners any role in the

  approval process other than to receive notice of an urban renewal

  plan).

¶ 26   We also reject the assertion that because the County and

  Assessor had notice of the public hearings they were “parties” for

  the purpose of claim preclusion. The cases cited in support of this

  contention deal with issue preclusion, not claim preclusion. It is

  true that parties with notice, standing, and an opportunity to be

  heard may be barred from relitigating an issue that was actually

  decided even if they did not appear in an earlier case. K9Shrink,

  LLC v. Ridgewood Meadows Water & Homeowners Ass’n, 278 P.3d
372, 375 (Colo. App. 2011). However, we find no support for

  extending that rule to claim preclusion. This would result in the

  preclusion of claims that were never decided against individuals

  and entities that were never party to an earlier action. Such an

  application would not further the purposes of claim preclusion to




                                   10
  prevent relitigation of the same issues between the same parties

  and to promote judicial economy.

¶ 27   Since the Assessor was neither party to nor in privity with a

  party to the public hearings, claim preclusion cannot bar his

  defense now.

               C.      The Defense is Not Equitably Estopped

¶ 28   Finally, the Assessor’s defense is not barred by equitable

  estoppel because Aurora could not have reasonably relied on the

  Assessor’s or the County’s inaction in a public hearing where the

  law grants them no role. Equitable estoppel may be applied to

  prevent fundamental injustice when one party detrimentally

  changed its position in justifiable reliance on the words or conduct

  of the other party. City of Sheridan v. Keen, 34 Colo. App. 228,

  232-33, 524 P.2d 1390, 1393 (1974). As we have explained,

  however, neither the Assessor nor the County played any part in

  the public approval process. Therefore, we cannot conclude that

  the trial court erred in implicitly finding that Aurora did not

  detrimentally rely upon the Assessor’s or County’s failure to raise

  the issue earlier.




                                     11
¶ 29     Having concluded that the Assessor’s defense is not barred, we

  turn to the merits of the appeal.

  III.   The Tax Increment Financing Provisions in These Plans Violate
                      the Time Limit Imposed by the URL

               A.    Standard of Review and Applicable Law

¶ 30     Statutory interpretation is a question of law that we review de

  novo. ExxonMobile, 192 P.3d at 585. We interpret a statute as a

  whole with the goal of effecting the General Assembly’s intent. Id.

  We look to the plain statutory language and give words their

  commonly understood and accepted meanings. Northglenn Urban

  Renewal Auth. v. Reyes, 2013 COA 24, ¶ 17. We avoid

  interpretations that would lead to an absurd or unreasonable

  result. ExxonMobile, 192 P.3d at 586.

                               B.     Analysis

   1.    The Plain Statutory Language Does Not Permit a Municipality
           to Extend the Twenty-Five Year Limit on Tax Increment
                             Financing Provisions

¶ 31     The URL does not permit a municipality to alter or evade the

  twenty-five year time limit on TIF provisions by denominating parts

  of a plan “effective” after the plan is approved. The language Aurora

  cites only allows a TIF period to start running after the original plan



                                      12
  is approved when the city later approves a plan modification that

  includes a new TIF provision.

¶ 32   The relevant section provides that

             any urban renewal plan, as originally approved
             or as later modified . . . , may contain a
             provision that taxes . . . levied after the
             effective date of the approval of such urban
             renewal plan upon taxable property in an
             urban renewal area each year . . . by or for the
             benefit of any public body shall be divided for a
             period not to exceed twenty-five years after the
             effective date of adoption of such a provision.

  § 31-25-107(9)(a), C.R.S. 2014.

¶ 33   The parties disagree as to the meaning of “the effective date of

  adoption of such a provision.” Aurora argues that the “effective

  date of adoption of such a provision” is different from the “effective

  date of the approval of such urban renewal plan,” and allows a city

  to delay the “effective date of adoption of such a provision” by

  writing a delay into the urban renewal plan.

¶ 34   The Assessor argues that the “effective date of adoption of

  such a provision” is synonymous with the “effective date of the

  approval of such urban renewal plan,” and that a city cannot delay

  the “effective date of adoption of such a provision” by writing a delay

  into the urban renewal plan.


                                    13
¶ 35   Although we disagree that the “effective date of adoption of

  such a provision” and the “effective date of approval of such urban

  renewal plan” are synonymous, we conclude that in this case there

  was no practical difference between when the Plans were approved

  and when the TIF provisions were adopted.

¶ 36   First, we agree with the Assessor that “approval” and

  “adoption” as used in the URL are synonymous. The law does not

  define these terms, so we look to their commonly understood and

  accepted meanings. Reyes, ¶ 17. Black’s Law Dictionary provides

  the following definitions:

             adoption, n. (14c) . . . . 5. Parliamentary law.
             A deliberative assembly’s act of agreeing to a
             motion or the text of a resolution, order, rule,
             or other paper or proposal, or of endorsing as
             its own statement the complete contents of a
             report.

             ....

             approve, vb. (14c) 1. To give formal sanction to;
             to confirm authoritatively. 2. Parliamentary
             law. To adopt.

  Black’s Law Dictionary 58, 123 (10th ed. 2014). Thus, the ordinary

  meanings of “approval” and “adoption” are comparable when used

  in reference to the actions of a deliberative body, such as a



                                    14
  municipal government, to refer to acts of formal acceptance or

  endorsement.

¶ 37   Furthermore, the URL provides no basis for distinguishing

  between “adoption” and “approval.” Section 31-25-107 uses the

  phrases “effective date of the approval” and “effective date of

  adoption” interchangeably to express an act of agreement or

  endorsement. Therefore, we conclude that there is no meaningful

  difference between the phrases “effective date of the approval” and

  “effective date of adoption” as used in the URL.

¶ 38   However, this does not end our inquiry. The difference

  between the relevant passages goes beyond the use of “adoption”

  versus “approval.” Part of the statute refers to the date of approval

  “of such urban renewal plan,” while the section at issue uses the

  date of adoption “of such a provision.”

¶ 39   There is a difference between an urban renewal plan and a TIF

  provision. An urban renewal plan is a “plan . . . for an urban

  renewal project” that conforms to the general municipal plan and

  contains details for accomplishing the urban renewal project.

  § 31-25-103(9), C.R.S. 2014. A TIF provision is “a provision that

  taxes . . . shall be divided” and those taxes attributable to the urban


                                    15
  renewal project will be allocated to the urban renewal fund to pay

  project debts. § 31-25-107(9)(a)(I), (II), C.R.S. 2014. In essence, a

  TIF provision is an optional component of an urban renewal plan,

  while the plan itself is a mandatory, comprehensive document

  regarding how the area will be redeveloped.

¶ 40   We agree with Aurora that these phrases have different

  meanings, but that difference does not have the result Aurora

  urges. Instead, this language contemplates the effect of plan

  modifications that include TIF provisions.

¶ 41   Subsection (9)(a) provides that “any urban renewal plan, as

  originally approved or as later modified . . . , may contain a

  provision that taxes . . . shall be divided for a period not to exceed

  twenty-five years after the effective date of adoption of such a

  provision.” § 31-25-107(9)(a), C.R.S. 2014 (emphasis added).

  Reading the subsection as a whole, we conclude:

        (1) that a plan modification can include a TIF provision — as

             demonstrated by the language “any urban renewal plan

             . . . as later modified . . . may contain a provision that

             taxes . . . shall be divided”;




                                      16
        (2) that the TIF period is limited to twenty-five years — as

             shown by the language “shall be divided for a period not

             to exceed twenty-five years”;

        (3) that the twenty-five year period begins running when the

             TIF provision is adopted — as shown by the language

             “after the effective date of adoption of such a provision”;

             and

        (4) that a TIF provision is adopted on the date the plan or

             modification containing that provision was approved —

             based on the ordinary meaning of the term “adoption,”

             which is the act of agreeing to or endorsing the relevant

             provision. See Black’s Law Dictionary at 58, 123.

¶ 42   This conclusion is bolstered by considering the consequence of

  alternate wording. If the legislature had written “any urban renewal

  plan, as originally approved or as later modified, may contain a

  provision that taxes shall be divided for a period not to exceed

  twenty-five years after the effective date of adoption of the urban

  renewal plan,” any TIF provisions added to a plan by a subsequent

  modification would necessarily be effective on the date the original

  plan was approved. Instead, by tying the TIF period to the provision


                                     17
  rather than the plan, the legislature has allowed for TIF provisions

  to run from the date a provision was approved, even if it was added

  to a plan later. But it is important to note that modifying an urban

  renewal plan involves another public approval process. See

  § 31-25-107(7), C.R.S. 2014. This language does not allow a

  municipality to evade the twenty-five-year time limit simply by

  writing an urban renewal plan that deems parts of the plan

  “effective” on a date years after the plan was actually approved.

¶ 43   Our interpretation is also consistent with Reyes. In that case,

  another division of this court considered when the TIF clock began

  running on land that was subsequently added to an urban renewal

  plan. Reyes, ¶ 24. The original plan was approved in 1992 and

  land was added in 2004. Id. at ¶¶ 2, 4. The division concluded

  that the city could have altered TIF timing for the newly added land

  because “the statutory language allows the modification to contain

  a TIF provision.” Id. at ¶ 29. But because the modification did not

  include new TIF provisions, the newly added land was subject to the

  original time limits. Id. at ¶ 30.

¶ 44   Thus, Reyes similarly interpreted the “effective date of

  adoption of such a provision” as contemplating either the date an


                                       18
  original plan with a TIF provision or a modification containing a TIF

  provision was approved. Where there is no subsequent modification

  (as here) or a modification does not include a new TIF provision (as

  in Reyes), the TIF provision is “adopted” when the original plan was

  approved.

¶ 45   We reject Aurora’s assertion that, under Reyes, a

  municipality’s power to control the timing of an urban renewal plan

  under section 31-25-107(8) encompasses the power to write its own

  TIF timeline. Subsection (8) provides that “[u]pon the approval . . .

  of an urban renewal plan or a substantial modification thereof, the

  provisions of said plan with respect to the land area, land use,

  design, building requirements, timing, or procedure applicable to

  the property covered by said plan shall be controlling . . . .”

  § 31-25-107(8), C.R.S. 2014.

¶ 46   However, the authority granted by subsection (8) to control

  timing does not extend to setting a TIF timeline. Instead, this

  subsection refers to other aspects of the urban renewal plan timing,

  such as the timing of construction and development.

¶ 47   This interpretation is consistent with Reyes. Although the

  Reyes division noted that “the City Council could have altered the


                                     19
  timing of the TIF provision,” this statement was made in the specific

  context of an urban renewal plan modification. Reyes, ¶ 29.

  Indeed, the division’s full statement was that “the City Council

  could have altered the timing of the TIF provision for the newly

  added properties.” Id. (emphasis added). The division cited the

  statute’s modification language to support its conclusion. Id.

¶ 48   The Reyes division did not suggest that a city has the power to

  overrule the statutory timeline. It only concluded that, because the

  modification contained no new TIF provision, the newly added land

  was subject to the original TIF termination date, “twenty-five years

  from the effective date of the original TIF provision.” Id. at ¶ 32.

  Thus, Reyes is consistent with our interpretation that the “effective

  date of adoption of [a TIF] provision” contemplates the date a plan

  or modification containing the relevant TIF provision was approved,

  not a date determined by the municipality.

¶ 49   Section 31-25-107(9)(a)(II) also supports the conclusion that a

  municipality’s powers under subsection (8) do not extend to setting

  a TIF timeline. Subsection (9)(a)(II) requires TIF allocations to begin

  immediately after the effective date of approval of the urban renewal

  plan or modification containing the TIF provision. Under


                                     20
  subsection (9)(a)(I), “the taxes which are produced . . . each year by

  or for each such public body upon the valuation for assessment of

  taxable property in the urban renewal area last certified prior to the

  effective date of approval of the urban renewal plan [or modification]

  . . . shall be paid into the funds of each such public body . . . .”

  § 31-25-107(9)(a)(I), C.R.S. 2014 (emphasis added). And under

  subsection (9)(a)(II), “[t]hat portion of said property taxes . . . in

  excess of the amount of property taxes . . . paid into the funds of

  each such public body [under paragraph (I)] shall be allocated to

  and . . . paid into a special fund of the authority . . . .”

  § 31-25-107(9)(a)(II), C.R.S. 2014 (emphasis added). Since

  paragraph (I) sets the date for the base valuation (“the effective date

  of approval of [the] plan [or modification]”) and paragraph (II)

  requires taxes in excess of the base valuation to be allocated to the

  urban renewal fund, when read together, the provisions of

  subsection (9)(a) require that TIF allocations begin on the effective

  date of approval of the urban renewal plan or modification

  containing the TIF provision.

¶ 50   Aurora places great weight on the words “effective date,”

  arguing that because the General Assembly did not define the


                                      21
“effective date of approval of [an] urban renewal plan” and the

“effective date of adoption of [a TIF] provision,” municipalities are

empowered to define the “effective date” of such actions. However,

this is contrary to well-settled rules of statutory interpretation,

which require us to give words their commonly understood and

accepted meanings. See Reyes, ¶ 17. Black’s Law Dictionary

defines “effective” in the context of “a statute, order, contract, etc.”

as “in operation at a given time.” Black’s Law Dictionary at 628. It

defines “effective date” as “[t]he date on which a statute, contract,

insurance policy, or other such instrument becomes enforceable or

otherwise takes effect.” Id. at 478. Although “[t]his date sometimes

differs from the date on which the instrument was enacted or

signed,” id. (emphasis added), we find no support for applying a

later effective date of adoption or approval here. The common

understanding of the phrase “effective date of adoption of such a

provision” is the date on which a provision becomes enforceable or

operational through a municipality’s act of formally sanctioning or

agreeing to the provision. See id. at 58, 123, 478, 628.3


3Indeed, the City’s own actions comport with the common
understanding. The resolutions “approv[ing] and adopt[ing]” the

                                   22
¶ 51   Moreover, to hold otherwise would nullify the URL’s

  twenty-five year time limit on TIF allocations by allowing

  municipalities to divorce the TIF timeline from the date a TIF

  provision was adopted. In an analogous case, another division of

  this court concluded that a town could not avoid making the

  findings required by section 31-25-107 by submitting an urban

  renewal plan to the voters for approval. E. Grand Cty. Sch. Dist. No.

  2 v. Town of Winter Park, 739 P.2d 862, 865-66 (Colo. App. 1987).

  The court explained that “[t]o hold [that voters implicitly made the

  necessary findings by approving the plan] would circumvent the

  legislative intent underlying the statutory requirement for the

  specified findings.” Id. at 866.

¶ 52   Similarly, here, to permit a city to define the “effective date of

  adoption of [a TIF] provision” would effectively allow the city to

  circumvent statutory time limits. The URL says that TIF cannot

  “exceed twenty-five years after the effective date of adoption of such

  a provision.” § 31-25-107(9)(a), C.R.S. 2014 (emphasis added). It

  does not say that “TIF allocations cannot exceed twenty-five years.”



  Plans are stamped with the “EFFECTIVE DATE[S]” on which the
  resolutions were passed: February 10 and April 28, 2014.

                                     23
  But this would be the result of Aurora’s urged interpretation.

  Allowing a city to define the “effective date of adoption” as any

  convenient date, regardless of when the provision was actually

  approved, would divorce the TIF timeline from the date of adoption

  and create a TIF limit of twenty-five years from any date chosen by

  the municipality. The statutory language does not support such a

  result.

¶ 53   These Plans violate the URL requirement that TIF runs from

  the date of adoption because the areas where TIF is delayed are not

  modifications but are written into the original plans. The City

  formally “approv[ed] and adopt[ed]” the Plans, including the TIF

  provisions, on February 10 and April 28, 2014, yet the plans or

  resolutions state that certain provisions will not be “deemed

  established” until a later unspecified date.4 This is beyond what the


  4 The resolution approving the Iliff Station Plan stated that “Tax
  Increment Area No. 1 . . . shall be deemed established upon the
  date of approval of [this plan],” while “Tax Increment Area No. 2 . . .
  shall be deemed established upon the date on which the City
  approves the initial site plan for the redevelopment of property
  located within such Tax Increment Area.” The resolution approving
  the Fitzsimons Plan does not expressly note the TIF delay, but the
  plan provides that “Tax Increment Areas 1 and 2 shall be deemed
  established on the date of approval of this plan. With respect to Tax
  Increment Areas 3 and 4, the allocation of the Tax Increment shall

                                    24
  statute allows. Nothing in the URL authorizes a municipality or an

  urban renewal authority to extend the twenty-five year limit simply

  by deeming parts of the plan “approved” on a later date.

¶ 54    Aurora could have accomplished the results it desires by

  approving only the first phases of each project and later modifying

  the plans to include additional land subject to new TIF provisions.

  However, the URL does not permit Aurora to evade the twenty-five

  year limit by drafting its own TIF timeline. The statute is clear that

  TIF cannot exceed twenty-five years from the date the provision is

  adopted, and a city cannot extend that time limit by denominating

  certain provisions “effective” on a date after they are actually

  approved.

                     2.   Aurora’s Other Arguments

¶ 55    We also reject each of Aurora’s remaining contentions.

   a.    Approving the Plans Was Beyond Aurora’s Legislative Powers

¶ 56    Aurora argues that adopting these urban renewal plans

  involved legislative acts within the City’s powers as a home-rule



  commence on the Effective Date of Allocation,” which is defined as
  “the date upon which the City approves the initial site plan for the
  redevelopment of property located within such Tax Increment
  Area . . . .”

                                    25
  city. We disagree. Adopting an urban renewal plan is not a

  legislative act, but, even if it was, approving these Plans would be

  outside of the City’s powers because the URL must be interpreted to

  require the TIF period to begin running immediately upon approval

  of the plan or modification containing the TIF provision.

¶ 57   First, we are not persuaded that approving an urban renewal

  plan is a legislative act. The public approval process includes

  notice and an opportunity to be heard for interested individuals,

  involves the application of existing standards to facts developed at a

  hearing, and affects specific individuals (as opposed to being

  generally applicable public policy). These are all factors that

  suggest a quasi-judicial decision. See Cherry Hills Resort Dev. Co. v.

  City of Cherry Hills Vill., 757 P.2d 622, 625-27 (Colo. 1988).

¶ 58   However, even if approving an urban renewal plan could be

  characterized as legislative, approving these Plans would be beyond

  the City’s powers because the Plans conflict with the URL’s TIF

  timeline. If a local ordinance conflicts with a state law in a matter

  of mixed state and local concern, the ordinance is superseded by

  state statute. Webb v. City of Black Hawk, 2013 CO 9, ¶ 16.

  Aurora acknowledges that urban renewal is a matter of mixed state


                                    26
  and local concern, see Denver Urban Renewal Auth. v. Byrne, 618
P.2d 1374, 1385 (Colo. 1980), and, as we have explained, the Plans’

  TIF provisions conflict with URL time limits. Therefore, even if the

  City’s acts were legislative, they would nevertheless be invalid.

        b.   We Have Not Relied on Guidance from the Colorado
                           Administrator

¶ 59   Finally, guidance from the Administrator is only entitled to

  persuasive weight, and we do not consider it in this case. Although

  guidance from the Administrator is binding on assessors, it is not

  binding on a reviewing court. Huddleston v. Grand Cty. Bd. of

  Equalization, 913 P.2d 15, 17 (Colo. 1996) (“[I]t is for the courts to

  decide issues of law and . . . reviewing courts are not bound to

  follow the statutory interpretations reflected in the manuals.”). In

  this case we do not give the Administrator’s guidance even

  persuasive weight because the statute is not subject to multiple

  reasonable interpretations, and, in any event, the reference manual

  does not offer any insight into this issue.

                             IV.   Conclusion

¶ 60   Order and judgment affirmed.

       JUDGE TAUBMAN and JUDGE NAVARRO concur.



                                     27